


Exhibit 10.31.1

 

ASSIGNMENT OF LEASE

 

THIS AGREEMENT, made as of the 27th day of April, 1999 by and among BOSTON WHARF
CO., a Massachusetts general partnership (hereinafter referred to as
“Landlord”), INVESTMENT TECHNOLOGY GROUP, INC., a Delaware corporation
(hereinafter referred to as “Assignor”), and INVESTMENT TECHNOLOGY GROUP, INC.,
a Delaware corporation, formerly known as Jefferies Group, Inc. (hereinafter
referred to as “Assignee”)

 

WITNESSETH   THAT:

 

WHEREAS, Landlord has leased to Assignor certain premises contained in the
building known and numbered as 44 Farnsworth Street, Boston, Massachusetts, as
more particularly set forth in an agreement of lease between Landlord and
Assignor dated March 10, 1995 (hereinafter referred to as the “Lease”); and

 

WHEREAS, Assignee is a successor to Assignor by way of merger; and

 

WHEREAS, in connection with said merger, Assignor wishes to assign the Lease to
Assignee; and

 

WHEREAS, such assignment is subject to certain restrictions and other provisions
contained in the Lease;

 

NOW THEREFORE, for good and valuable consideration by each party paid to the
other parties and in further consideration of the foregoing recitals and the
obligations of the parties herein assumed:

 

1.             Assignor assigns, transfers, and sets over unto Assignee all its
right, title and interest as the tenant under the Lease from and after the date
hereof (hereinafter referred to as the “Effective Date”).

 

2.             Landlord consents to the foregoing assignment.

 

--------------------------------------------------------------------------------


 

3.             Assignee assumes all obligations of the tenant under the Lease to
be performed before, on or after the Effective Date and covenants and agrees:

 

A.                                   that Assignee shall be and remain primarily
liable to Landlord jointly and severally with Assignor for the payment of all
rent and for the due performance of all of the other obligations, terms,
covenants, conditions and agreements contained in the Lease on the tenant’s part
to be performed before, on or after the Effective Date; and

 

B.                                     that Assignee’s obligations hereunder
shall run to all persons claiming by, through or under Landlord by virtue of any
existing or future instrument.

 

4.             Without limiting the generality of the foregoing Paragraph 3,
Assignee covenants and agrees that any assignment, mortgage, pledge or other
transfer of Assignee’s rights under the Lease shall be governed by the
applicable provisions of the Lease.

 

5.             Assignor covenants and agrees that Assignor’s obligations under
the Lease shall continue in full force and effect as the obligations of a
principal and not as a guarantor or surety, and that Assignor will defend,
indemnify and save Assignee harmless from all claims for payment of rent or for
Assignor’s failure to perform any of the other obligations, terms, covenants,
conditions, and agreements contained in the Lease to be performed with respect
to the period up to the Effective Date.

 

6.             Assignor and Assignee covenant and agree that any assignment of
the Lease by virtue of any mortgage presently existing or hereinafter executed
or by virtue of a separate assignment shall constitute an assignment of
Landlord’s rights hereunder. Any such mortgagee or assignee may enforce the
obligations of Assignor and Assignee under the Lease and this Agreement in its
own name and on its own behalf.

 

2

--------------------------------------------------------------------------------


 

7              This Agreement represents the entire agreement of the parties
with respect to the subject matter hereof, and may not be modified or changed in
any way except by a writing signed by the parties.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be signed, sealed
and delivered in triplicate all as of the day and year first above written.

 

 

 

 

BOSTON WHARF CO.
(Landlord)

 

 

 

 

By

P & O Properties Boston Inc. and
Summer St. Properties Inc., its sole
general partners

 

 

 

 

 

By

/s/ Robert N. Kenney

 

 

 

Robert N. Kenney, Vice President

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.
(Assignor)

 

 

 

 

By

[ILLEGIBLE]

 

 

 

 

Its

Secretary

 

 

title (duly-authorized)

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC. (Assignee)

 

 

 

 

By

[ILLEGIBLE]

 

 

 

 

Its

Secretary

 

 

title (duly-authorized)

 

3

--------------------------------------------------------------------------------
